SIMON, Chief Judge.
Movant, Lafry Williams, appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We reverse and remand with direction to the motion court to dismiss movant’s motion as untimely filed.
Movant’s original conviction has been affirmed in State v. Larry Williams, 779 S.W.2d 600 (Mo.App.1989). Rule 29.15(b) provides in relevant part that: “If an appeal of the judgment sought to be vacated, set aside or corrected was taken, the motion shall be filed within thirty days after the filing of the transcript in the appeal pursuant to Rule 30.04.” The transcript in the appeal was filed on August 31, 1988. Movant then had thirty days under Rule 29.15(b) to file his motion. The thirty days expired on September 30, 1988. The motion was filed on October 1, 1988; one day late. As our Supreme Court stated in Day v. State, 770 S.W.2d 692, 695[1] (Mo. banc 1989), “[t]he time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Failure to timely file an application for post-conviction relief constitutes a waiver of any right to proceed under Rule 29.15. See Rule 29.15(b).
Therefore, the judgment is reversed and remanded with direction to the motion court to dismiss movant’s motion as untimely filed.
DOWD, P.J., and SIMEONE, Senior Judge.